DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments filed 2/27/2020 and 11/20/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
 [0064] “Thinning of the device layer 504 to a 5μm thick membrane 106 reduces the stiffness, allowing for larger deflections for a given pressure difference between the environments below and above the membrane 106.”
[0052] “In the third sub-process 606, the top electrode 104 is defined and electrically isolated from the surrounding silicon of the top layer 506 using an annular through-silicon via (TSV) 516. This is an unconventional use of a TSV. Typically, TSVs serve as electrical interconnects between vertically displaced device layers. In the device cross-section presented in Figure 6, the TSV 516 is an annular structure. By virtue of the insulating SiO2 layer of the TSV, the annulus serves to electrically isolate the 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: 
The use of the term “through silicon via(s)” and/or “TSV” throughout the specification appears to be inconsistent with the term as it is used in the art. Specifically, a TSV is well defined in the art and understood to be a vertical electrical connection (via) that passes through a silicon wafer or die, i.e. a via though a silicon wafer/die used as an interconnect. Applicant is using the term “TSV” to describe either the first portion of the top layer (as claimed), or the annular insulating layer 110. Although applicant has attempted to amend the specification to clarify (see amended paragraph [0052]), the amendments to the specification do not sufficiently clarify the issue and further contain new matter.
“the disc 104,” as recited in amended paragraph [0052], should be changed to use language consistent with the claims (i.e. the first portion of the top layer) and/or previously recited “top electrode 104”
“Further etching of the handling wafer 500 and the device layer 504 to expose the membrane 106” Should be changed to “Etching of the device layer 504 to form the membrane 106.”
Appropriate correction is required.

Claim Objections
Claims 31, 35, 42, and 46 are objected to because of the following informalities:  
Regarding claim 31, “etching the handling layer” should be changed to “etching the back face of the handling layer.”
Regarding claim 35, “wherein etching the handling layer further comprises etching through the insulating layer,” should be changed to “wherein forming the opening further comprises etching through the insulating layer.”
Regarding claim 42, “wherein the second portion of the top layer forms a second electrode capacitively coupled with the first electrode by the flexible membrane.” Appears to be intended as “wherein the flexible membrane forms a second electrode capacitively coupled with the first electrode by the second portion of the top layer.
Regarding claim 46, “wherein bonding the top layer to tire device layer comprises bonding the top layer to the device layer...” should be changed to “further comprising bonding the top layer to the device layer...” or the dependency of claim 46 should be changed to dependent on claim 39 which recites “bonding the top layer to the device layer.”
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 48, the term “deep etching” is a relative term which renders the claim indefinite.  The term "deep" is not defined by the claim, the specification does not provide a standard 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Allowable Subject Matter
Claims 28, 30-32, 35, 37-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “a first portion of the top layer is electrically insulated from a second portion of the top layer,” in combination with “wherein the device layer comprises a section of silicon positioned between the first trench and the second trench,” in combination with “etching a back face of the handling layer until reaching the first trench, thereby forming an opening extending through the handling layer, and etching the section of silicon of the device layer through the opening in the handling layer, thereby thinning the section of silicon of the device layer to form a flexible membrane,” in combination in combination with the remaining claimed limitations.
Claims 30-32, 35, 37-47 are dependent upon claim 28 and therefore require at least the features of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but are not persuasive.
Applicant argues (page 12) that paragraph 64 does not introduce new matter because “when the device layer is thinned to form a membrane, a necessary function of the thinning is that it “reduces the stiffness, allowing for larger deflections for a given pressure difference between the environments below and above the membrane,” and “because Applicant’s original specification disclosed thinning the device layer to form a membrane…the subject matter in paragraph 64 was inherently disclosed in Applicant’s original specification, even if it was not explicitly disclosed.”
In response, the examiner disagrees. Specifically, while the examiner concedes that an inherent property of the thinned membrane would be a reduction in stiffness, the examiner disagrees that “larger deflections for a given pressure difference between the environments below and above the membrane,” are an inherent property of the originally disclosed invention. Further, applicant’s association of the “[t]hinning to a 5μm thick membrane 106,” [emphasis added] to the asserted properties and functions appears to give attribute criticality of this particular dimension with said properties and functions. While thinning to this dimension is originally disclosed, any criticality is not which has not conveyed in the original disclosure. 
Regarding the objections related to “TSV”, It is specifically noted that “through silicon via”/“TSV” is only used in the original specification in original [0057]-[0063] where it is recited that TSVs “are implemented as required in the top layer,” and “are fabricated together with the upper sense cavity,” and further that a “TSV wafer” (possibly the same element as the “top layer”?) has an upper cavity formed therein. It has not been made clear, nor would it be understood by one of ordinary skill in the art, that the “TSV” of the original specification is the same element as the annular insulating layer (now indicated as element 516) and/or the first portion of the top layer (now indicated as element 104). Rather, without further original disclosure, one of ordinary skill would understand the TSV to mean an electrical interconnecting via, the disclosed processing step(s) to include formation of said TSVs, and the disclosed “TSV wafer” to include said TSVs. Thus, the amended specification which attempts to equate 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/
Primary Examiner, Art Unit 2816                                                                                                                                                                                                      2/23/2021